DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,832,912. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1and 21 is similar to that of the claimed limitations of U.S. Patent No. 10,832,912 as claimed in claims 1 and 5. Therefore, the claims are not patentably distinct from each other. 

The instant application:

1. A microelectronic device, comprising: a first active die; a second active die; and wherein at least one of the first active die or the second active die includes a native interconnect configured to transmit a native signal from the first active die to the second active die. 




 
21. The microelectronic device of claim 1, wherein the first active die is direct-bonded to the second active die by a wafer-to-wafer (W2W) bonding process.  


U.S. Patent No. 10,832,912:

 1. A method, comprising: transmitting a native signal from a native core-side conductor of a first die to a connective conductor of a second die through a native interconnect formed from the native core-side conductor and the connective conductor, wherein the native interconnect extends from the first die across a die boundary to the second die that allows the native signal to be in direct communication from the first die to the second die.
 
5. The method of claim 4, further comprising: performing a wafer-to-wafer (W2W) bonding process, wherein the first die is on a first wafer and the second die is on a second wafer, the W2W bonding process directly bonding the first die and the second die.



Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,552,352. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1and 21 is similar to that of the claimed limitations of U.S. Patent No. 10,552,352 as claimed in claims 1 and 15. Therefore, the claims are not patentably distinct from each other. 

The instant application:

1. A microelectronic device, comprising: a first active die; a second active die; and wherein at least one of the first active die or the second active die includes a native interconnect configured to transmit a native signal from the first active die to the second active die. 




 





21. The microelectronic device of claim 1, wherein the first active die is direct-bonded to the second active die by a wafer-to-wafer (W2W) bonding process.  


U.S. Patent No. 10,552,352:

1. A method, comprising: direct-bonding, a native core-side conductor of a first die with a conductor of a second die to make a native interconnect between the first die and the second die, the native interconnect extending a circuit of the first die across a die boundary between the first die and the second die, the circuit spanning across the native interconnect; and passing a native signal between a core of the first die and at least a functional block of the second die 
 
 



15. The method of claim 1, further comprising performing a wafer-to-wafer (W2W) bonding process, herein the first die is on a first wafer and the second die is on a second wafer; and wherein the W2W bonding process comprises direct-bonding native core-side conductors of the first die with conductors of the second die to make native interconnects between the first die and the second die, the native interconnects extending one or more circuits across a die boundary between the first die and the second die, the one or more circuits spanning across the one or more native interconnects, the native interconnects providing an interface between respective dies, the interface forgoing interface protocols and input/output protocols between the respective dies.


Allowable Subject Matter
Claims 2-20 and 22-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure AKIYAMA (US 2002/0008309) also discloses similar inventive subject matter.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 31, 2021